Please vacate the Final Action dated 03/14/2022 and replace it with the Non-final rejection set forth below. The final Action dated 03/14/2022 are vacated because Applicant correctly pointed out in the remarks of 07/13/2022 that claims 30, 33, 34, 36, 41-43, and 51-54 as being withdrawn are incorrectly withdrawn. It should be understood that the indicated proviso excludes only a very particular case, in which both (1) the modulator is Jasplakinolide (JAS) and (2) said immune-related disorder is a human immunodeficiency virus (HIV) infection. This means that the JAS modulator is not excluded by the proviso whenever the disease is other than HIV. In other words, claim 30 covers the use of JAS in the treatment of any immune-related disorder, specifically, for any of the elected immunodeficiency disorders, except for HIV, which is one example of a very specific immunodeficiency disorder. The elected species of disease was not "HIV." It was "immunodeficiency." The elected disease is broader than the specific immunodeficiency known as HIV. Thus, claim 30 reads on the elected species of JAS, NK cells and an immunodeficiency (albeit the immunodeficiency must be one that is other than HIV).



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
Applicant’s election without traverse of Group (I) in the reply filed on 06/02/2021 is acknowledged.
Applicant’s election without traverse of immunodeficiency as the elected disease, natural Killer (NK) cells as the elected hematopoietic cell, and Jasplakinolide (JAS) as the elected ARF modulator in the reply filed on 06/02/2021 is acknowledged. The species of ARF modulator has been expanded to cytochalasin D. It is noted claims 30, 33, 43, and 51 and dependent claims thereof have been amended to exclude (proviso) the elected species, i.e jasplakinolide (JAS) when the patient is suffering from an immune-related disorder that is not human immunodeficiency virus (HIV). Therefore, the withdrawn claims 30, 33, 34, 36, 41-43, and 51-54 are rejoined. 

Claims Status
Claims 20, 24-30, 33, 34, 36, 41-43, and 51-54 are pending and are examined in accordance to the elected species. Claims 1-19, 21-23, 31-32, 35, 37-40, and 44-50 are canceled.   

Action Summary
Claims 20-29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rac et al.,
PLoS Biol 9(9), September 11, e1001151, pages 1-15 are withdrawn.
Applicant’s arguments filed 07/13/2022 have been fully considered. Rejections and objections not reiterated form previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 20, and 24-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krzewski, The Journal of Cell Biology, Vol. 173, No. 1, April 10, 2006 121–132.
Krzewski teaches pretreatment YTS/KIR2DL1/FLAG-WIP mixed with 721.221 or 721.221/cw6 (that is NK-cells that forming an inhibitory immunological synapse (IS)) with jasplakinolide (Jas) for immune activation. (See Abstract and Figure 1.) Pretreatment meets contacting. The amount used in the assay is considered an effective amount. Since the prior art teaches the same step recited in the claim, the outcome recited in the preamble of the claim is necessarily present. 
Accordingly, while the prior art does not teach the following limitations: “modulator is characterized in that it modulates actin and myosin retrograde flow (ARF) in a cell”, “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a natural killer (NK) cell”, “said modulation activates NK cells in an inhibitory NIS”,” wherein said ARF inhibitor is jasplakinolide”, and limitations the further limit these limitations recited in the dependent claims, said limitations appear to be the characteristics/properties of Jasplakinolide. Since the compound of the prior art is the same compound claimed, the properties/characteristics the compound possess are necessarily present absent evidence to the contrary. 
With respect to the following limitations “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a lymphocyte cell that is a natural killer (NK) cell forming an inhibitory immunological synapse (IS)”, “wherein activation of NK cells results in an increase in at least one of intracellular Ca2 flux, and secretion of cytolytic granules in said NK cell”. These limitations simply express the intended result of the process step positively recited, which is the same method step taught by the prior art. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 20, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO2007/130523 A2) in view of Khakoo, Immunological Reviews 2006 Vol. 214: 186–201 and Fassett, PNAS, December 4, 2001, vol. 98, no. 25, 14547–14552
Wu teaches a method for treating and/or preventing HIV infection in a patient, comprising: administering to said patient an agent that inhibits HIV trigger receptor signaling, inhibits actin depolymerization; enhances the assembly of actin; stabilizes actin filaments; induces polymerization of monomeric actin; binds to F-actin or cofilin; or inhibits actin and cofilin activity. (See claim 4.) Moreover, Wu teaches the agent can be jasplakinolide. (See claim 5.) Wu teaches Illustrative agents that stabilize or inhibit depolymerization of the actin
cytoskeleton include but are not limited to jasplakinolide, phaloidin, chondramides,
such as chondramide A, B, C, and D. (See paragraph [0040].)
Wu does not teach natural killer cell forming an inhibitory immunological synapse. 
Khakoo teaches more than 40 million people worldwide are infected with human immunodeficiency virus-1 (HIV-1). The majority of exposed individuals become chronically infected, but the rate at which HIV causes a decline in CD4+ T-cell counts with subsequent immunodeficiency and the development of acquired immunodeficiency syndrome (AIDS) varies dramatically among infected individuals. Cross-sectional analyses of NK cells in HIV-infected patients reveal alterations in NK cell subsets and in their functions, in general showing some aspect of hypo functionality, especially during chronic infection. For instance, expansions of CD16+ CD56- NK cells that express KIRs are demonstrable in chronic HIV infection. These cells express inhibitory KIRs and low levels of natural cytotoxicity receptors and, hence, are unable to lyse autologous targets. Any beneficial effects of KIRs are likely to be observed on parameters that affect the relatively early stages of disease, such as viral load set-point or rate of progression prior to when the effects of HIV on NK cells supervene. In acute HIV infection, there is an expansion of the CD56dim CD16+ subset of NK cells, which are cytotoxic and express KIRs. HIV has the potential to modulate HLA class I expression by downregulating HLA-A and HLA-B while preserving HLA-C and upregulating HLA-E, rendering infected cells relatively resistant to lysis by NK cells7. (See page 191, left column, second paragraph.) Moreover, Khakoo teaches 
analysis of KIR and MHC class I in a cohort of over 1000 HIV-infected individuals demonstrated that those with the compound genotype KIR3DS1 and a subset of HLA-BBw4 alleles that encode for an isoleucine at position 80 of the MHC class I heavy chain (Bw480Ile) progress more slowly to AIDS than those without this activating KIR–HLA combination (98). Indeed, KIR3DS1 in the absence of Bw480Ile was not protective, indicating the synergistic effect of these two alleles. In another study, a protective influence of some Bw4-positive HLA types was found (99). Furthermore, a slower rate of decline in CD4+ T cells was found in individuals who had KIR3DS1 in combination with Bw480Ile, although this finding did not reach statistical significance. This study also found that the linked genes KIR2DL2 and KIR2DS2 were associated with a more rapid decline in CD4+ T-cell count, and this effect appeared stronger if the ligand for these receptors (HLA-C80Asn) was taken into account. (See page 191, second col, first paragraph.)
	Fassett teaches negative signals are transmitted by NK inhibitory receptors (killer immunoglobulin-like receptors, KIR) at the site of membrane apposition between an NK cell and a target cell, where inhibitory receptors become clustered with class I MHC ligands in an organized structure known as an inhibitory NK immune synapse. The KIR2DL1 mutants retained their ability to cluster class I MHC ligands on NK cell interaction with appropriate target cells (See Abstract.)
it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to use jasplakinolide for treating or preventing HIV infection mediated by KIR2DL2 and KIR2DS2 to give Applicant’s claimed invention, motivated by the teaching of Wu, Khakoo, and Fassett. One would reasonably expect jasplakinolide to effectively treat HIV infection mediated by KIR2DL2 and KIR2DS2 with success. KIR2DL2 and KIR2DS2 read on natural killer cell forming an inhibitory immunological synapse.
Accordingly, while the prior art does not teach the following limitations: “modulator is characterized in that it modulates actin and myosin retrograde flow (ARF) in a cell”, “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a natural killer (NK) cell”, “said modulation activates NK cells in an inhibitory NIS”,” wherein said ARF inhibitor is jasplakinolide”, and limitations the further limit these limitations recited in the dependent claims, said limitations appear to be the characteristics/properties of Jasplakinolide. Since the compound of the prior art is the same compound claimed, the properties/characteristics the compound possess are necessarily present absent evidence to the contrary. 
With respect to the following limitations “modulating hematopoietic cell activation”, “wherein activation of NK cells results in an increase in at least one of intracellular Ca2 flux, and secretion of cytolytic granules in said NK cell”. These limitations simply express the intended result of the process step positively recited, which is the same as the obvious method step taught by the combination of Wu, Khakoo, and Fassett.


Claims 30, 33, 34, 36, 41-43, and 51-54 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (WO2007/130523 A2) in view of Orange, Nat Rev Immunol. 2008 Sep; 8(9): 713–725, Snapper, Annu. Rev. Immunol. 1999. 17:905–29, and Yi, Mol Biol Cell. 2012 Mar 1; 23(5): 834–852.
Wu teaches a method for treating and/or preventing HIV infection in a patient, comprising: administering to said patient an agent that inhibits HIV trigger receptor signaling, inhibits actin depolymerization; enhances the assembly of actin; stabilizes actin filaments; induces polymerization of monomeric actin; binds to F-actin or cofilin; or inhibits actin and cofilin activity. (See claim 4.) Moreover, Wu teaches the agent can be jasplakinolide. (See claim 5.) Wu teaches Illustrative agents that stabilize or inhibit depolymerization of the actin
cytoskeleton include but are not limited to jasplakinolide, phaloidin, chondramides, such as chondramide A, B, C, and D. (See paragraph [0040].) HIV is an immune-related disorder. 
Wu does not teach any other immunodeficiency disease besides HIV infection. 
Orange teaches synapse formation in NK cells has a specific function to enable cytotoxic function. (See page 2, last paragraph.) Moreover, Orange teaches Whether the NK cell progresses to molecular reorganization at the synapse seems to depend on the level of signals through inhibitory receptors, such as KIRs (killer-cell immunoglobulin-like receptors), which can establish a so-called inhibitory synapse. (See page 4, second paragraph.) Orange also F-actin reorganization at the NK-cell synapse occurs downstream of activating-receptor-induced VAV1 activity and depends on Wiskott-Aldrich syndrome protein (WASP) a known part of the protein unit that promotes F-actin branching. Accordingly, in the absence of WASP, or in the presence of actin inhibitors, F-actin accumulation at the synapse and NK-cell cytotoxicity are reduced. The WASP-dependent reorganization of F-actin at this stage is also important for characteristic changes in NK-cell shape that occur soon after synapse formation. (See page 4, fourth paragraph.) Furthermore, Orange teaches Wiskott-Aldrich syndrome (WAS) results from a haematopoietic-cell-specific defect in actin reorganization and cell signalling due to WASP deficiency. Patients lacking WASP expression or expressing abnormal WASP have NK cells with decreased cytolytic capacity. Clinically, patients with WAS are susceptible to herpesviruses and can develop HLH, thereby demonstrating the functional relevance of WASP deficiency for the NK-cell lytic synapse. Formation of the lytic synapse is abnormal in NK cells from WAS patients and includes decreased F-actin accumulation and adhesion-receptor clustering at the synapse. (See page 8, last paragraph.)
Snapper teaches the Wiskott-Aldrich Syndrome (WAS) is a rare X-linked primary immunodeficiency that is characterized by recurrent infections, hematopoietic malignancies, eczema, and thrombocytopenia. Early studies noted both signaling and cytoskeletal abnormalities in lymphocytes from WAS patients. Following the identification of WASP, the gene mutated in patients with this syndrome, and the more generally expressed WASP homologue N-WASP, studies have demonstrated that WASP-family molecules associate with numerous signaling molecules known to alter the actin cytoskeleton. WASP/NWASP may depolymerize actin directly and/or serve as an adaptor or scaffold for these signaling molecules in a complex cascade that regulates the cytoskeleton. (See Abstract.)
	Yi teaches Jas (jasplakinolide) is believed to inhibit actin retrograde flow in the LP by blocking the depolymerization of F-actin on the back side of the LP, leading to the rapid depletion of a pool of G-actin used preferentially to support polymerization at the leading edge. (See page 844, right column, last paragraph). Moreover, Yi teaches F-actin accumulated following the addition of Jas at the boundary between LP/dSMAC and LMpSMAC, and at the boundary between the LM/pSMAC and cSMAC in T cell receptor microclusters and immunological synapse. (See Figure 6.)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Since Jas is known to inhibit polymerization of actin depolymerization as taught by Wu and since Jas is also known to inhibit polymerization of actin depolymerization and promote F-actin accumulation although in T cell receptor microclusters and immunological synapse as taught by Yi, and lastly, since Wiskott-Aldrich Syndrome (WAS) is a rare X-linked primary immunodeficiency that is characterized by  the identification of WASP, the gene mutated in patients with this syndrome, and the more generally expressed WASP homologue N-WASP, where WASP/NWASP may depolymerize actin directly as taught by Snapper and also because Orange teaches formation of the lytic synapse is abnormal in NK cells from WAS patients and includes decreased F-actin accumulation and adhesion-receptor clustering at the synapse, one would have found it obvious to modify the method of Wu by applying Jasplakinolide that is known to treat HIV infection, to reasonably expect to treat Wiskott-Aldrich Syndrome (WAS) with success., meeting the proviso language of claims 30 and 33.
Accordingly, while the prior art does not teach the following limitations: “modulator is characterized in that it modulates actin and myosin retrograde flow (ARF) in a cell”, “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a natural killer (NK) cell”, “said modulation activates NK cells in an inhibitory NIS”,” wherein said ARF inhibitor is jasplakinolide”, and limitations the further limit these limitations recited in the dependent claims, said limitations appear to be the characteristics/properties of Jasplakinolide and cytochalasin D. Since the compound of the prior art is the same compound claimed, the properties/characteristics the compound possess are necessarily present absent evidence to the contrary. 
With respect to the following limitations “modulating hematopoietic cell activation”, “wherein said hematopoietic cell is a lymphocyte cell that is a natural killer (NK) cell forming an inhibitory immunological synapse (IS)”, “wherein activation of NK cells results in an increase in at least one of intracellular Ca2 flux, and secretion of cytolytic granules in said NK cell”. These limitations simply express the intended result of the process step positively recited, which is the
same method step taught by the prior art.

Conclusion
	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN P CORNET/Primary Examiner, Art Unit 1628